FILED
                            NOT FOR PUBLICATION                             MAY 17 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



DANIEL VELASQUEZ,                                No. 12-15897

               Petitioner - Appellant,           D.C. No. 1:10-cv-01593-AWI

  v.
                                                 MEMORANDUM *
MICHAEL BENOV, Warden,

               Respondent - Appellee.



                    Appeal from the United States District Court
                       for the Eastern District of California
                    Anthony W. Ishii, District Judge, Presiding

                              Submitted May 14, 2013 **

Before:        LEAVY, THOMAS, and MURGUIA, Circuit Judges.

       Federal prisoner Daniel Velasquez appeals pro se from the district court’s

judgment dismissing his 28 U.S.C. § 2241 habeas petition. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo a district court’s dismissal of a 28

U.S.C. § 2241 habeas corpus petition, see Alaimalo v. United States, 645 F.3d

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1042, 1047 (9th Cir. 2011), and we affirm.

      Velasquez contends that Prohibited Act Code 397, prohibiting use of the

telephone for abuses other than criminal activity, is impermissibly vague. The

district court properly rejected this claim because Code 397 provides fair notice of

what conduct is prohibited by including a non-exhaustive list of proscribed acts.

See 28 C.F.R. § 541.13 (Table 3) (2009); Newell v. Sauser, 79 F.3d 115, 117 (9th

Cir. 1996).

      Velasquez also contends that the members of the Unit Disciplinary

Committee (“UDC”) were not properly certified to hold a disciplinary hearing as

required by the Bureau of Prisons’ (“BOP”) Policy Statement 5270.07. This

contention fails because “[a] habeas claim cannot be sustained based solely on the

BOP’s purported violation of its own program statement because noncompliance

with a BOP program statement is not a violation of federal law.” Reeb v. Thomas,

636 F.3d 1224, 1227 (9th Cir. 2011). To the extent Velasquez challenges the

qualifications of the UDC members and the Disciplinary Hearing Officer on other

grounds, those grounds were not raised in his section 2241 petition and we decline

to address them for the first time on appeal. See Cacoperdo v. Demosthenes, 37

F.3d 504, 507 (9th Cir. 1994) (“Habeas claims that are not raised before the district

court in the petition are not cognizable on appeal.”).


                                           2                                   12-15897
      Velasquez also contends that the investigating officer violated 28 C.F.R.

§ 541.2(a) (2008), when he also filed the incident report. Any violation was

harmless as Velasquez admitted the conduct giving rise to the violation. Thus,

“some evidence” supported the conclusion. See Superintendent v. Hill, 472 U.S.

445, 455 (1985).

      AFFIRMED.




                                         3                                     12-15897